Judge Underwood
delivered the opinion of 'the Court.
This cause was before this court, and an opinion delivered in December, 1880, reversing the judgment of the circuit court. Upon the return of the cause the circuit court dismissed the apPeaL on motion, because Adams, against whom and Brasfield the judgment had been rendered, jointly, by the justice, did not unite in executing the appeal bond. We do not deem it important .to decide whether one of two or more defendants against whom a justice of the peace has rendered a joint judgment, could separately prosecute an appeal to the circuit court, prior to the passage of the act of the Slst December, 1831, which expressly provides ^01' the case. However we might decide the point, if made in proper time, we are clear that Baugh &c. delayed making it in this cause until it was too late. A trial took place in .the circuit court, then in this court without objection in consequence of Adams having failed to unite in the appeal bond. Both parties had staked .their ease upon the merits, and therefore we think it was erroneous to permit them to go back and take exceptions to the regularity of the proceeding when for any thing which appears to the contrary, Baugh 8 c. have a security upon the appeal bond filed, in case they ultimately succeed.
Wherefore the judgment of the circuit court is reversed, and the cause remanded for proceedings in conformity to this opinion.
The plaintiff in error must recover his costs.